Title: From John Adams to Thomas Jefferson, 17 April 1826
From: Adams, John
To: Jefferson, Thomas



my dear Sir.
Quincy April 17th. 1826—

Your letter of March 25th. has been a cordial to me, and the more consoling as it was brought by your Grandsons Mr. Randolph and Mr. Coolidge, every body connected with you is snatched up, so that I cannot get any of them to dine with me, they are always engaged—how happens it that you Virginians are all sons of Anak, we New Englanders, are but Pygmies by the side of Mr. Randolph; I was very much gratified with Mr. Randolph, and his conversation. Your letter is one of the most beautiful and delightful I have ever received—
Public affairs go on pretty much as usual, perpetual chicanery and rather more personal abuse than there used to be; Mr. Randolph and McDuffie have out Heroded, Herod—Mr. McDuffie seems to be swallowed up in chivalry, such institutions ought not to be suffered in a republican Government our American Chivalry is the worst in the World. it has no Laws, no bounds, no definitions, it seems to be all a Caprice—
my love to all your family—and best wishes / for your health—

John Adams—